November 20,2019

Via ECF
                                                                                     LEWIS m JOHS
rr.1   TT    r>           T >/f                                                      Lewis Tohs Avallone Aviles. LLP
The Hon. Roanne L. Mann
United States District Court                                                                                         at uu
Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201

            Re:    Jazmine Headley, on her own and on behalf of her minor infant son, D.B.
                         V. City of New York, et al.
                   Civil Action No. l:19-CV-04543(ENV)(RLM)
                   LJAA File No.; 322-1044


Your Honor:


This office represents the defendant, FJC SECURITY SERVICES ("FJC"), in the above-
referenced matter. We also represent the defendant,"FJC SECURITY OFFICER CAPUSINE
DELACRUZ". As the remaining FJC guards are served, our office will likely represent them as
well. As of the writing of this letter, we only have confirmation by our client(s) of service upon
these two defendants. However, we are advised by counsel for the plaintiff that the remaining
guards have been served as well, which I am certain will be confirmed in short order.

Pursuant to Your Honor's Communication with Chambers Rule E, I respectfully make this
request for a sixty (60) day extension oftime to answer or otherwise respond to the complaint on
behalf of FJC and its named guards. This application is made after consultation with counsel for
the other parties and with the consent of counsel for the plaintiffs.

The current/earliest date for which an answer is due (at the very least for FJC)is November 29,
2019.


We respectfully make this request to ensure that the named guards are duly served and that
representation will be afforded to them. Moreover, the Amended Complaint contains 294
separate allegations of an event which, as indicated above, is alleged to involve multiple
employees of FJC. My client requires time to investigate the matter and the specific allegations
made in the Amended Complaint in order to properly respond to the pleading.

This is the first request for such an extension. This request does not affect any scheduled court
date.


Thank you for your consideration.

Respt              ours.



                  tzger
dlmetzger@lewisiohs.com




                                  ('1        -S'litf   km "inrk.   !iitili(«   21J       Fax J!    I'"' w\vw.kwis|(ihs.cojn

                                                                                       New York City      Lonj: Island
cc: all attorneys- via ECF   LEWIS ^JOHS
                             Lewis Johs Avallonc Aviles, LLP
                                                (|iiunsrl|ors.il I-1W
